Case 2:18-cv-04269-JS-ARL Document 45 Filed 03/22/21 Page 1 of 3 PageID #: 1025



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------X
TRUSTEES OF THE UNITED PLANT AND
PRODUCTION WORKERS LOCAL 175 BENEFITS
FUND,

                           Plaintiff,
                                                           ADOPTION ORDER
            -against-                                      18-CV-4269(JS)(ARL)

MANA CONSTRUCTION GROUP, LTD., the Estate
of MARK FELDMAN, PATRYCIA FELDMAN,
as executor of the Estate of MARK FELDMAN,
NATALE F. CARDINO, and JOHN DOE COMPANY,

                    Defendants.
-----------------------------------------X
APPEARANCES
For Plaintiff:           Vito A. Palmieri, Esq.
                         Palmieri Castiglione & Associates, P.C.
                         250 Mineola Boulevard, 2nd Floor
                         Mineola, New York 11501

For Defendant                   No appearances.
Mana Construction
Group, Ltd.:

SEYBERT, District Judge:

            Plaintiff Trustees of the United Plant and Production

Workers    Local     175    Benefits    Fund    (“Plaintiff”)     commenced   this

action against Mana Construction Group, Ltd. (“Defendant”), among

other defendants, pursuant to Sections 502 and 515 of the Employee

Retirement Income Security Act of 1974, 29 U.S.C. §§ 1132 and 1145,

as amended, and Section 301 of the Labor Management Relations Act

of 1947, 29 U.S.C. § 185.              On March 25, 2020 Plaintiff filed a

motion for default judgment against Defendant (Mot., ECF No. 22),

and   on   October    23,    2020,     this    Court   referred   the   motion   to
Case 2:18-cv-04269-JS-ARL Document 45 Filed 03/22/21 Page 2 of 3 PageID #: 1026



Magistrate Judge Arlene R. Lindsay for a report and recommendation

(Oct. 23, 2020 Elec. Order).

            On February 24, 2021, Judge Lindsay issued a Report and

Recommendation      (“R&R”)     recommending     that    the    Court    deny

Plaintiff’s motion with leave to refile with proof of service

within thirty days, because Plaintiff failed “to file an affidavit

of service indicating that service of the motion for a default

judgment ha[d] been made upon [Defendant],” as required by Local

Rule 55.2(c).       (R&R, ECF No. 42, at 1.); see also Local Rule

55.2(c) (requiring a motion for default judgment and supporting

papers to be “mailed to the party against whom a default judgment

is sought at the last known residence of such party (if an

individual)”).

            The time to object has expired and no objections to the

R&R have been filed.       Upon careful review and consideration, the

Court    finds   Judge   Lindsay’s    R&R   to   be   comprehensive,    well-

reasoned, and free of clear error.          Accordingly, the Court ADOPTS

the R&R (ECF No. 42) in its entirety and Plaintiff’s motion for a

default judgment (ECF No. 22) is DENIED as against Defendant.
Case 2:18-cv-04269-JS-ARL Document 45 Filed 03/22/21 Page 3 of 3 PageID #: 1027



            Plaintiff is granted leave to refile its motion with

proof of service within thirty days of this Adoption Order.



                                          SO ORDERED.



                                          /s/ JOANNA SEYBERT ______
                                          Joanna Seybert, U.S.D.J.

Dated: March 22 , 2021
       Central Islip, New York
